IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-48,085-07


EX PARTE FERNANDO G. MALDONADO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. F-8678231-TJ IN CRIMINAL DISTRICT COURT NO. 3

FROM DALLAS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to five years' imprisonment.  The Fifth Court of Appeals dismissed his appeal. 
Maldonado v. State, No. 05-97-01332-CR (Tex. App.--Dallas May 20, 1998, no pet.).
	On October 5, 2011, the -06 application was filed in Dallas County and challenged
Applicant's conviction in cause number F-8678231-TJ.  On January 18, 2012, we denied the -06
application.  The present application, also filed on October 5, 2011, is a copy of the -06 application;
it is not a new or subsequent application.  Nor does the present application challenge Applicant's
conviction in cause number F99-52626-J. (1)  With these words, we deny relief.

Filed: September 26, 2012
Do not publish
1. On the 11.07 form, Applicant wrote that F-8678231-TJ was the cause number in the trial
court and that he was convicted of robbery. On the 11.07 form and its cover sheet, the District
Clerk wrote, however, that W9952626J(E) was the cause number in the trial court and that
Applicant had been convicted of burglary of a habitation.